Citation Nr: 0944688	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to November 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDING OF FACT

The Veteran current left knee disability (including diagnoses 
of patellofemoral syndrome, chondromalacia patella, 
degenerative joint disease and chronic tear of the anterior 
cruciate ligament) is not shown to have first manifested in 
service or to be causally related to service, and arthritis 
is not shown to have manifested to a compensable degree 
within the first postservice year.


CONCLUSION OF LAW

Service connection for left knee disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The Veteran's service treatment records (STRs) reflects 
treatment for a left knee strain and Achilles tendonitis of 
the right ankle during basic training in April 1978.  
Examination at that time showed good range of motion (ROM) 
with no evidence of swelling, tenderness or deformity.  Her 
treatment consisted of heating pad, analgesic balm, an ace 
wrap for support, and a 48-hour limited duty profile.  

In November 1980, the Veteran presented to the infirmary with 
a 2-day history of left knee pain.  Examination was 
significant for pain on deep flexion and compromised gait, 
but was otherwise negative.  She was assessed with soft 
tissue trauma treated with analgesic, an ace wrap for 
comfort, and a 7-day temporary profile from running and deep 
knee bends.

Thereafter, the Veteran had an additional 10 years of active 
duty service with no complaint or treatment for left knee 
symptoms reflected in the STRs.  A periodic examination in 
January 1989 reflected a normal clinical evaluation of her 
lower extremities, providing evidence against the claim that 
a chronic condition began early in service.  On her October 
1990 separation examination, the Veteran denied a history of 
arthritis, rheumatism, bursitis, lameness, or "trick" or 
locked knee.  Physical examination indicated a normal 
clinical evaluation of her lower extremities. 

Overall, the Veteran's STRs provide highly probative evidence 
against her claim, showing instances of left knee symptoms in 
1978 and 1980 followed by 10 years of active service without 
left knee symptoms, her denial of left knee disability upon 
her separation from service, and no chronic left knee 
disability having been found during active service.

Post-service, the record first documents the Veteran's 
treatment for left knee pain in January 2000.  At that time, 
the Veteran reported the presence of recurrent left knee pain 
by "6- 12 mo." (years after service).  Examination was 
significant for crepitus along the lateral joint line, and a 
decrease in flexion.  She was assessed with patellofemoral 
syndrome of the left knee.  A magnetic resonance imaging 
(MRI) scan in January 2005 revealed chondromalacia of the 
patella, degeneration with tear involving the posterior horn 
of the medial meniscus, and findings consistent with chronic 
tear of the anterior cruciate ligament with severe 
thickening.  VA Compensation and Pension (C&P) examination in 
December 2006 demonstrated moderate to severe degenerative 
joint disease on clinical examination.

The United States Court of Appeals for the Federal Circuit 
has determined that a substantial a lapse of time between 
separation from service and post-service treatment for the 
claimed disorder(s) is a factor for consideration in deciding 
a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  In this case, the Board notes that 
more than 9 years passed between the Veteran's separation 
from service and the first documented treatment for left knee 
disability. 

The post-service medical records, overall, provide strong 
probative evidence against the claims, showing that the 
Veteran's current left knee disabilities first manifested 
more than 9 years after service with the Veteran reporting 
the onset of left knee pain many years after service.

As there is no evidence of left knee arthritis within the 
first postservice year, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.

The Board further finds that service connection may not be 
established based on a finding of post-service continuity of 
left knee symptoms first seen in service.  38 C.F.R. 
§§ 3.303(b) and 3.306; Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  The Veteran was treated on two brief 
occasions for left knee pain in service followed by 10 years 
of active service without any left knee symptoms reported.  
Military examinations in January 1989 and October 1990 failed 
to diagnose a left knee disability, and the Veteran denied 
having any knee complaints at the latter examination.  

Postservice, the Veteran first reported left knee symptoms in 
January 2000, wherein she informed her treating physician 
that the current symptoms had been recurrent for the last 6 
to 12 months.  At that time, the Veteran's left knee 
demonstrated crepitus, which is a symptom not reported or 
demonstrated during service.  On the other hand, in January 
2005, the Veteran first reported the onset of chronic 
bilateral knee pain during basic training in 1979.

The Board has carefully reviewed the record to determine the 
credibility of the Veteran's current assertions of continuity 
of left knee symptomatology since service.  Unfortunately, 
the Veteran's statements in support of this claim are not 
consistent with the overall evidentiary record. 

For example, the current assertions of chronic left knee 
symptoms since service is not consistent with her denial of a 
history of left knee pain upon separation from service, and 
her initial report of recurrent left knee symptoms to her 
treating physician January 2000.  Furthermore, the Veteran's 
STRs are completely absent for any complaint of right knee 
symptoms during basic training or any time during service, 
which conflicts with her January 2005 statement.

Overall, the Board finds a contradiction in the Veteran's 
allegations regarding continuity of symptomatology.  On 
review of the record, the Board assigns greater probative 
value and reliability to the statements made by the Veteran 
at the time of her discharge from service.  This statement 
was made while the events were fresh in her memory.  

The Board also assigns greater probative value to the 
Veteran's statement to her treating physician in January 
2000, which placed the onset of recurrent left knee pain many 
years after service.  This was also made more contemporaneous 
in time to her contradictory assertion in 2005.  
Additionally, this statement bears the indicia of reliability 
as it was made in the context of seeking appropriate medical 
treatment.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245- 46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

On the other hand, as explained above, the Veteran's 
allegations of persistent and recurrent symptoms since 
service are not consistent with the overall evidentiary 
record, to include her prior statements of record.  Unlike 
her previous statements, the allegation of continuity of 
symptomatology was first made in the context of having filed 
a disability claim, and having that claim denied on the basis 
of chronicity.  See RO rating decision dated October 2004.  
See generally Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (a pecuniary interest may affect the credibility of a 
claimant's testimony).

The Board further finds no competent evidence of a nexus 
between the Veteran's current left knee disabilities and 
active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service).

Rather, a VA examiner in December 2006 provided opinion that 
the Veteran's left knee complaints in service were less 
likely than not early manifestations of her current left knee 
disease and disabilities.  This examiner's opinion was based 
upon an accurate review of the evidentiary record, as 
reflected in the body of the examination report.

The Veteran argues that the January 2005 MRI constitutes 
"MEDICAL OPINION" supportive of her claim.  The Board 
disagrees.  The MRI examination report contains opinion of 
the current diagnoses based upon the MRI results.  There is 
no medical opinion in this examination report attributing the 
MRI findings to inservice onset or injury many years ago.  

It appears that the Veteran is referring to the "Reason for 
Order" section of this report, which notes that the 
examination was ordered based upon the Veteran's report of 
injuring her knees during basic training in 1979 with chronic 
pain thereafter.  However, this portion of the examination 
report is merely reiterating the Veteran's contentions cannot 
be considered a medical opinion in this case.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1993) (medical examination 
report simply reporting a past medical history, unenhanced by 
any additional medical comment, does not constitute a 
competent medical opinion).

Otherwise, the Veteran's postservice medical records contain 
no medical opinion attributing any currently diagnosed left 
knee disability to an inservice event.

The Board acknowledges the Veteran's belief that her left 
knee disability originated or is causally related to events 
during service.  However, there is no evidence that the 
Veteran is trained or educated in medicine.  In any event, 
the Board places greater probative weight to the finding of 
the VA examiner in December 2006 who clearly has greater 
expertise in determining the nature and etiology of her left 
knee disorders.  

As held above, the Board finds that this examiner's opinion 
is based upon a more accurate reflection of the chronicity of 
the Veteran's left knee complaints than as currently reported 
by the Veteran herself.

In summary, the Board finds that both service and post-
service medical records provide evidence against this claim, 
outweighing the Veteran's allegations.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the service connection claim for left knee disability.  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory RO letter in May 2004 advised the Veteran 
of the types of evidence and/or information deemed necessary 
to substantiate her claim, the relative duties on the part of 
herself and VA in developing her claim, and for her to submit 
all evidence in her possession pertinent to her claim.  She 
was specifically advised of the need for evidence of a 
relationship between her current disability and an injury, 
disease or event in military service, and that medical 
opinions or records usually established such a relationship.

Based upon the above, the Board finds that the RO letter in 
May 2004 substantially complied with the VCAA content and 
timing notice requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004);

The Board is aware that the May 2004 letter did not advise 
the Veteran of the criteria for establishing an initial 
disability evaluation and effective date of award should 
service connection be established.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  However, since the claim is denied, 
those issues are not implicated and no prejudicial has 
occurred.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs and 
her private treatment records identified as relevant to her 
claim.  There are no outstanding requests to obtain any VA 
treatment records, or private treatment records for which the 
Veteran has identified and authorized VA to obtain on her 
behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claim.  The Veteran was provided examination and opinion by 
VA in December 2006.  The examiner provided an opinion as to 
the relationship between the Veteran's inservice left knee 
symptoms, injuries and treatment and her currently diagnosed 
left knee disorders.  The Board finds that the examination 
report provides opinion based upon an accurate review of the 
factual and medical information in this case, as determined 
by the Board.  

The Board further notes that it has determined that the 
credible evidence is against a finding that the left knee 
disability has been manifested by persistent or recurrent 
symptoms of disability since service.  On this record, the 
Board finds no basis to obtain further medical opinion in 
this case.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




ORDER

Service connection for left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


